               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                       Petitioner,
                                                    Case No. 18-MC-69-JPS
 v.

 MICHAEL A. ZIERATH,
                                                                  ORDER
                       Respondent.


       On February 26, 2019, Petitioner filed a notice of voluntary dismissal

of this action. (Docket #7). As Respondent has not answered or moved for

summary judgment, the notice is proper and the Court will adopt the same.

See Fed. R. Civ. P. 41(a)(1)(A)(i).

       Accordingly,

       IT IS ORDERED that Petitioner’s notice of dismissal (Docket #7) be

and the same is hereby ADOPTED; this action be and the same is hereby

DISMISSED without prejudice and without costs to any party.

       Dated at Milwaukee, Wisconsin, this 26th day of February, 2019.

                                      BY THE COURT:



                                      ____________________________________
                                      J. P. Stadtmueller
                                      U.S. District Judge
